[PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT



                             No. 97-5364
                        Non-Argument Calendar

                   D. C. Docket No. 97-1668-CV-JAL



     MOSHEN ANSARI,

                                                 Plaintiff-Appellant,

          versus

     BELLA AUTOMOTIVE GROUP, INC., a Florida
     corporation, d.b.a. Headquarter Toyota,
     FRANCISCO PINTADO, individually and in
     a representative capacity; and others,

                                                Defendants-Appellees.


          Appeal from the United States District Court
              for the Southern District of Florida

                           (July 9, 1998)



Before HATCHETT, Chief Judge, BARKETT, Circuit Judge, and HILL,
Senior Circuit Judge.




PER CURIAM:
   This is an appeal from the dismissal with prejudice by the district court of the

plaintiff’s complaint for lack of subject matter jurisdiction under the Magnuson-

Moss Warranty Act (the Act), 15 U.S.C. § 2310(d), for failure to meet its $50,000

amount in controversy jurisdictional provision, 15 U.S.C. § 2310(d)(3)(B).1 We

affirm the judgment of the district court.

                                             I.

   Moshen Ansari claims that he purchased a used car for $15,979.44, “as is,” and

“with all faults,” from Bella Automotive Group, Ltd., a Florida corporation doing

business as Headquarter Toyota (Toyota) in 1997. Ansari asserts that, when he

experienced mechanical problems, he discovered that they stemmed from a major

collision of which he had not been told. Ansari then filed suit in federal district court

against Toyota and its salesman, alleging nine state counts and one federal count

under the Act.




      1
            Act § 2310(d)(3)(B) states in pertinent part:
      (3) No claim shall be cognizable in a suit
      brought under paragraph (1)(B) of this
      subsection –
                            ***
      (B) if the amount in controversy is less than
      the sum of or value of $50,000 (exclusive of
      interest and costs) computed on the basis of all
      claims to be determined in this suit . . . .
                                             2
                                          II.

  Nowhere in his complaint did Ansari allege the amount of damages he had incurred

as a consequence of Toyota’s alleged actions. As Ansari had paid only $15,979.44

for the car, Toyota moved to dismiss the action for failure to meet the $50,000

jurisdictional requirement of the Act. See note 1, supra. The district court agreed and

dismissed Ansari’s complaint with prejudice, stating in footnote 1:

          Even if Ansari had alleged damages in the amount of $50,000, it is
      unlikely that such an allegation would support jurisdiction under 15
      U.S.C. § 2310(d)(B)(3) [sic] in light of the fact that Ansari purchased the
      vehicle at the center of this litigation for less than $16,000 . . .
            In his Magnuson-Moss Warranty Act claim, Ansari requests
      attorneys’ fees. Those courts of appeals addressing the issue have
      unanimously held that attorney’s fees are ‘costs’ within the meaning of
      15 U.S.C. § 2310(d)(B)(3)[sic], which are excluded from a calculation
      of the $50,000 amount in controversy . . . Furthermore, the amount in
      controversy calculation cannot include damages flowing from any
      pendent state law claim brought by a plaintiff. Without being able to
      consider attorneys [sic] fees or damages allegedly flowing from any of
      Ansari’s state law claims, it appears to a legal certainty that recovery of
      $50,000 is not possible. (Citations omitted).

                                         III.

  Although the issue of whether attorneys’ fees are ‘costs’ within the meaning of Act

§ 2310(d)(3)(B), and excluded from a calculation of the $50,000 amount in

controversy, is an issue of first impression in this circuit, it has been unanimously

decided in the affirmative by the Third, Fourth, Fifth, and Seventh Circuits. Suber v.

Chrysler Corp., 104 F.3d 578, 589 n. 12 (3d Cir. 1997); Saval v. B.L. Ltd., 710 F.2d

                                          3
1027, 1032-33 (4th Cir. 1983); Boelens v. Redman Homes, Inc., 748 F.2d 1058, 1069

(5th Cir. 1984); Gardynski-Leschuck v. Ford Motor Co., (7th Cir. April 2, 1998). We

agree with and adopt the rationale of our sister circuits.

   We are also agreement with the Fifth Circuit that the amount in controversy for

purposes of Act § 2310(d)(3)(B) does not include damages flowing from any pendent

state law claim brought by a plaintiff. See Boelens, 748 F.2d at 1071; Simmons v.

Taylor Childre Chevrolet-Pontiac, Inc., 629 F. Supp. 1030, 1033 (M.D.Ga. 1986).

                                          IV.

  A second issue raised by Ansari is whether the district court erred in dismissing his

complaint with prejudice. Toyota correctly concedes in its brief that Ansari is free to

bring the very same causes of action, should he so desire, in state court, without fear

that res judicata may bar the second filing of the same suit. See Sewell v. Merrill

Lynch Pierce Fenner & Smith, 94 F.3d 1514, 1518 (11th Cir. 1996), citing 1B James

W. Moore, et al., Moore’s Federal Practice ¶ 0.405[5](2d ed. 1996)(“ordinarily a

judgment dismissing an action or otherwise denying relief for want of jurisdiction,

venue, or related reasons does not preclude a subsequent action in a court of

competent jurisdiction on the merits of the cause of action originally involved”).



                                          V.


                                           4
Based upon the foregoing, the judgment of the district court is AFFIRMED.




                                    5